[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE' MOTION FOR ARTICULATION, MOTION FOR CLARIFICATION, AND MOTION FOR RECONSIDERATION, DATED APRIL 20, 2001
Having today heard the parties on the aforesaid motions, and having reviewed the facts in this case relative thereto, the court hereby issues the following orders:
1) as to unreimbursed medical expenses for the minor child
  defendant William W. Bowe shall pay 77 percent and plaintiff Betty Bowe (Cox) shall pay 33 percent of the unreimbursed medical expenses for the minor child;
2) as to payment of attorney's fees for the minor child
  defendant William W. Bowe shall pay 77 percent and plaintiff Betty Bowe (Cox) shall pay 33 percent of the bill for attorney's fees for the attorney for the minor child;
3) as to credit cards
  defendant William W. Bowe shall be responsible solely for the credit cards listed on his financial affidavit as being in his name;
4) as to alimony
the court declines to modify its award as to alimony;
5) as to maintenance of life insurance
defendant William W. Bowe shall name plaintiff Betty Cox as the CT Page 9941 irrevocable and primary beneficiary of life insurance in an amount equal to the balance of payments due her as alimony in this case.
4) as to the cost of preparation of Odros
  the court orders that each party pay one-half the cost of preparation of the Qdros;
5) as to the costs of expert witnesses
  the court did not and does not order the defendant to pay the fees or costs of the plaintiff's expert witnesses;
5) as to counsel fees for the plaintiff
  the court declines to modify its award as to counsel fees for the plaintiff,
Clarance J. Jones, Judge